DECISION
{¶ 1} Pursuant to App.R. 26(A), appellee, Community Mental Health and Recovery Board Serving Licking and Knox Counties, filed an application seeking reconsideration of this court's decision rendered on September 12, 2006. Specifically, appellee contends paragraph 19 of this court's opinion needs to be clarified in conjunction with the Supreme Court's opinion inSteele v. Hamilton Cty. Comm. Health Bd. (2000),90 Ohio St.3d 176. Because clarification is appropriate, we grant the application for reconsideration and clarify our prior opinion.
 {¶ 2} In addressing the issue of forced medication, this court quoted Steele, supra, but referenced that portion ofSteele dealing with forced medication of patients in the absence of prior court authorization. The test for forced medication following a court order is slightly different, and requires proof "by clear and convincing evidence that: (1) the patient does not have the capacity to give or withhold informed consent regarding his/her treatment; (2) it is in the patient's best interest to take the medication, i.e., the benefits of the medication outweigh the side effects; and (3) no less intrusive treatment will be as effective in treating the mental illness."Steele, supra, at 187-188. To the extent our prior decision suggested otherwise, we clarify that the above-noted three-prong test applies to forced medication pursued subsequent to court approval. Because the evidence meets all three prongs of theSteele test set forth above, our decision to permit forced medication stands.
 {¶ 3} Appellant, T.B., also filed an application for reconsideration pursuant to App.R. 26, rearguing those matters addressed in the decision regarding appellant's continued hospitalization. Because appellant's motion neither calls to the attention of the court an obvious error nor raises an issue this court failed to consider at all or failed to fully consider, we deny appellant's motion for reconsideration. Matthews v.Matthews (1981), 5 Ohio App.3d 140, 143.
Appellee's application for reconsideration granted andjudgment clarified; appellant's application for reconsiderationdenied.
Bryant, J., Klatt, P.J., and French, J., concur.